Citation Nr: 0811434	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  95-07 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a chronic back 
disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

Following reserve component enlistment in June 1971, the 
appellant had inactive active duty training (IADT) from 
August 1971 through December 1971, according to the NGB Form 
22 of record, and had reserve service in the Maine Army 
National Guard thereafter through June 1991, including 
multiple periods of verified active duty for training 
(ACDUTRA) and verified and unverified inactive duty training 
(INACDUTRA). 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, which denied service connection 
for disabilities of the back, left ankle, left knee, stomach, 
and a psychiatric disorder.  In October 1996, the Board 
remanded the claims.  By a subsequent July 1999 decision, the 
Board denied the appellant's claims.

The appellant appealed the Board's July 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an April 2001 Order, the Court vacated the July 1999 Board 
decision, and remanded the matters to the Board for 
readjudication.  Thereafter, the Board remanded the claims to 
the RO in August 2001 and in September 2003.  By a July 2004 
decision, the Board denied the claims.

The appellant appealed the Board's July 2004 decision to the 
Court.  Pursuant to a Joint Motion which indicated that more 
complete explanation of the reasons and bases for the denials 
was required, the Court vacated the July 2004 Board decision, 
and remanded the matter to the Board for readjudication.  The 
Board subsequently denied the appellant's claims in a July 
2005 decision.

The appellant appealed the July 2005 Board decision to the 
Court.  By an October 2007 memorandum decision, the Court 
noted that the appellant had abandoned his appeal as to the 
claims of service connection for residuals of a left ankle 
injury, residuals of a left knee injury, a chronic stomach 
disorder as secondary to a chronic back disorder, and a 
psychiatric disorder secondary to a chronic back disorder.  
With respect to the remaining claim of service connection for 
a chronic back disorder, the Court found, in pertinent part, 
that the Board did not provide adequate reasons or bases for 
the finding that a private medical report from a Dr. G had 
less probative value than the other medical evidence of 
record.  Therefore, the Court vacated the July 2005 Board 
decision to the extent it denied the back disorder claim, and 
remanded the claim for further development and 
readjudication.

For the reasons stated below, the Board concludes that 
additional development is required in the instant case.  
Accordingly, the appeal will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


REMAND

The record reflects, in pertinent part, that the appellant 
provided testimony before the undersigned Veterans Law Judge 
in January 2002, a transcript of which is of record.  
However, by a January 2008 statement, received in February 
2008, the appellant's attorney asserted that a new 
videoconference hearing was desired in regard to this appeal.

Although the appellant has already had a Board hearing in 
conjunction with this case, it has been several years and it 
is possible he has additional evidence to present with 
respect to his claim.  Therefore, the Board concludes that 
his request for a new hearing should be granted.  
Nevertheless, he is hereby apprised of the fact that, 
pursuant to 38 C.F.R. § 20.707, the undersigned shall 
participate in the final determination of the claim based on 
having conducted the January 2002 hearing.

Both Travel Board and videoconference hearings are scheduled 
by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Accordingly, 
a remand is required in order to comply with the appellant's 
hearing request.

The Board also observes that the Court's October 2007 
memorandum decision found that the July 2005 Board decision 
contained inadequate reasons and bases for finding that the 
September 2001 private medical opinion from a Dr. G was of 
less persuasive value than a September 2002 VA medical 
opinion.  Specifically, the fact that the Board noted it was 
unclear from Dr. G's report as to whether he had reviewed 
specified medical records dated in 1992, but did not obtain 
clarification of this ambiguity.  Consequently, clarification 
must be obtained from Dr. G as to what records he reviewed in 
conjunction with his opinion.

The Board also observes that the Court rejected the 
appellant's arguments that the 2002 VA medical examination 
was inadequate.  Nevertheless, as a remand is already 
required in the instant case, with additional evidence being 
obtained, the Board concludes that a new examination should 
be accorded to the appellant to address the etiology of his 
back disorder.

Since the Board has determined that a new examination is 
necessary in the instant case, the appellant is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a appellant's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

The Board further notes that on March 20, 2006, after the 
issuance of the July 2005 Board decision, the Court 
promulgated a decision in the case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which it held that the 
notice VA is required to provide upon receipt of an 
application for a service connection claim includes notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  As a remand is otherwise required for additional 
evidentiary development, the Board concludes that while on 
remand the appellant should be provided with this requisite 
notice.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please provide the appellant a 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation as to the 
information or evidence needed to 
establish potential disability rating(s) 
and effective date(s) should service 
connection be established, as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the appellant for his back 
disorder since September 2002.  After 
securing any necessary release, obtain 
those records not on file.

3.  Please request clarification from Dr. 
G as to what records, if any, he reviewed 
regarding the appellant's chronic back 
disorder when he promulgated his 
September 2001 opinion, or whether he 
relied solely on the appellant's reported 
history.  He should be specifically asked 
whether he reviewed private clinical 
records in 1992 which detailed an 
intercurrent back injury in February of 
that year.

4.  After obtaining any additional 
records to the extent possible, the 
appellant should be afforded an 
examination to determine the current 
nature and etiology of his chronic back 
disorder.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following evaluation of the appellant, 
the examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the appellant's chronic back 
disorder was incurred in active service.  
In making this determination, the 
examiner should note the findings of Dr. 
G's 2001 opinion and the 2002 VA medical 
examination.  A complete rationale should 
be provided for any opinion.

If the examiner is unable to provide any 
of the requested opinion(s) without 
resorting to speculation it should be so 
stated.

5.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  
If the benefit requested on appeal is not 
granted to the appellant's satisfaction, 
the appellant and his attorney should be 
furnished a Supplemental Statement of the 
Case (SSOC), which addresses all of the 
evidence obtained after the issuance of 
the last SSOC in March 2004, and provided 
an opportunity to respond.
7.  The RO should take appropriate steps 
in order to schedule the appellant for a 
personal hearing with a Veterans Law 
Judge of the Board via videoconference at 
the local office, in accordance with his 
request.  The appellant should be 
notified in writing of the date, time and 
location of the hearing.  After the 
hearing is conducted, or if the appellant 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board, in accordance with appellate 
procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the appellant until he is 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

